                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FREDERICK J. HILL, individually and on )
behalf of other similarly situated current )
and former homeowners in Pennsylvania, )              Civil Action No. 13-419
                                           )
                       Plaintiffs,         )
                                           )          Judge Cathy Bissoon
        v.                                 )          Chief Magistrate Judge Cynthia Reed Eddy
                                           )
URDEN LAW OFFICES, P.C.,                   )
                                           )
                       Defendant.          )

                                   MEMORANDUM ORDER

       This case has been referred to Chief Magistrate Judge Cynthia Reed Eddy for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On August 9, 2018, the parties’ filed a joint motion for preliminary approval of a

settlement agreement. (Doc. 176.) Following a refusal by one of Plaintiffs’ counsel to mediate

the issue of attorneys’ fees, Judge Eddy ordered the parties to brief the issue of fees in

connection with settlement. (Docs. 187 and 190.) On November 30, 2018, some of Plaintiffs’

counsel 1 filed Petitioners Motion for Award of Attorneys’ Fees, Reimbursement of Expenses

Advanced. (“Motion for Fees,” Doc. 215.) Defendant filed a Response in Opposition with a

supporting brief on December 14, 2018. (Docs. 231, 232.)




1
  Plaintiffs’ counsel seeking fees in this Motion are: John C. Evans and Danielle R. Grunden of
JC Evans Law, P.C.; Trent Echard of Echard Marquette; and Harry Kunselman of Strassburger
McKenna Gurnick & Gefsky. (Doc. 215.) Plaintiffs’ other counsel, Michael Malakoff, objected
to the order setting the briefing schedule and ultimately did not file a motion seeking fees. (See
Doc. 209.)
                                                  1
       On February 5, 2019, Judge Eddy issued a Report, (“R&R,” Doc. 259), recommending

that Plaintiffs’ Motion for Fees be granted in part and denied in part. Defendant filed Objections

to the R&R on February 19, 2019, (Doc. 266), and Plaintiffs filed a response to those Objections

on March 5, 2019, (Doc. 288).

       After a de novo review of the pleadings and documents in the case, together with the

briefing on fees, the R&R, Objections to the R&R, and the Response to those Objections, the

following Order is entered:

       Plaintiffs’ Motion for Fees, (Doc. 215), is GRANTED IN PART and DENIED IN

PART, and Judge Eddy’s R&R, (Doc. 259), hereby is ADOPTED as the Opinion of the District

Court. The Court specifically notes, as Judge Eddy did, that any award of attorneys’ fees and

costs is contingent upon Plaintiffs’ status as the prevailing party to this litigation and the

approval of the parties’ Settlement Agreement. (R&R at 11 n.4.) Should the parties’ Settlement

Agreement be approved, the class shall be given notice of amount of costs and fees determined

by the Court, 2 so that any objections may properly be heard in connection with final settlement.

       IT IS SO ORDERED.


March 30, 2020                                         s\Cathy Bissoon
                                                       Cathy Bissoon
                                                       United States District Judge

cc (via ECF email notification):

All Counsel of Record




2
 This amount, as detailed further in the R&R, is $225,479,50 in reasonable attorneys’ fees and
$23,920.87 for costs, for a total of $249,400.37. (R&R at 23.)
                                                   2
